Exhibit 10.2


SECOND AMENDMENT TO
LOAN AND SECURITY AGREEMENT
This Second Amendment to Loan and Security Agreement is entered into as of May
2, 2018 (this “Agreement”), by and among CITY NATIONAL BANK (“CNB”), as a Lender
(as defined below) and in its capacity as administrative agent for the Lenders,
SILICON VALLEY BANK (“SVB”, and collectively, with CNB, the “Lenders”, and each,
a “Lender”), as a Lender, and FIVE9, INC. (“Borrower”).
RECITALS
Borrower, Lenders and Administrative Agent are parties to that certain Loan and
Security Agreement dated as of August 1, 2016 (as amended, modified,
supplemented or restated from time to time, the “Agreement”). The parties desire
to amend the Agreement in accordance with the terms of this Amendment.
NOW, THEREFORE, the parties agree as follows:
1.The following definitions are added to, or amended in, Section 1.1 of the
Agreement to read as follows:
“Capped Call Agreements” means the agreements entered into between Borrower and
each of the option counterparties thereto with respect to the capped call
transactions entered into in connection with the Indenture.
“Indenture” means the Indenture governing the Notes to be entered into between
Borrower and U.S. Bank National Association, as trustee.
“Notes” means the Convertible Senior Notes due 2023 to be issued under the
Indenture.
2.Clause (l) is deleted from, and clauses (l) and (m) are added to, the
definition of “Permitted Indebtedness” in Section 1.1 of the Agreement, to read
as follows:
(l) Indebtedness of Borrower or any Subsidiary in respect of performance bonds,
bid bonds, appeal bonds, surety bonds and similar obligations, in each case
provided in the ordinary course of business; and
(m) Indebtedness in an aggregate principal amount of up to Three Hundred Million
Dollars ($300,000,000) as evidenced by the Notes issued under the Indenture.
3.Clause (h) is deleted from, and clauses (h), (i) and (j) are added to, the
definition of “Permitted Investments” in Section 1.1 of the Agreement, to read
as follows:
(h) Investments made in connection with the transactions contemplated by the
Capped Call Agreements, the exercise by Borrower of its rights thereunder or the
termination or cancellation of the transactions contemplated thereby;
(i) Investments consisting of redemption or repurchase of the Notes in
accordance with their respective terms and the terms of the Indenture, to the
extent permitted under Section 7.6;
(j) other Investments in an aggregate amount not to exceed $3,000,000 in the
aggregate unless consented to by the Required Lenders on a case by case basis.


-1-

--------------------------------------------------------------------------------




4.Clause (g) is deleted from, and clauses (g) and (h) are added to, the
definition of “Permitted Transfers” in Section 1.1 of the Agreement, to read as
follows:
(g) the termination or cancellation of the transactions contemplated by the
Capped Call Agreements; and
(i) dispositions of assets that are not otherwise permitted under this Section
7.1 so long as the aggregate fair market value of all such assets disposed of
under this clause (h) do not exceed $250,000 during any calendar year.
5.Section 7.6 of the Agreement is amended to read as follows:
7.6 Distributions. Pay any dividends or make any other distribution or payment
on account of or in redemption, retirement or purchase of the Notes and any
capital stock, or permit any of its Subsidiaries to do so, except that (i)
Borrower may repurchase the stock of former employees pursuant to stock
repurchase agreements as long as an Event of Default does not exist prior to
such repurchase or would not exist after giving effect to such repurchase, and
the aggregate amount of such repurchase does not exceed $250,000 in any fiscal
year, (ii) Borrower may enter into the Capped Call Agreements and consummate the
transactions contemplated thereby, exercise its rights thereunder and terminate
or cancel the transactions contemplated thereby, (iii) Borrower may redeem or
repurchase the Notes in accordance with their respective terms so long as, after
giving effect to such redemption or repurchase, Borrower is in pro forma
compliance with the financial covenants set forth in Sections 6.9 and 6.10, (iv)
Borrower may make cash payments in lieu of delivering any fractional shares upon
conversion of the Notes in accordance with their respective terms, (v) without
limiting clause (iv) above, Borrower may make cash payments in respect of
amounts due upon conversion of the Notes in accordance with their respective
terms so long as, after giving effect to such cash payments, Borrower is in pro
forma compliance with the financial covenants set forth in Sections 6.9 and 6.10
and (vi) Borrower may make payments of interest on the Notes in accordance with
their respective terms.
6.Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof. Borrower
ratifies and reaffirms the continuing effectiveness of all agreements entered
into in connection with the Agreement.
7.Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct in all material respects as of
the date of this Amendment (except (i) to the extent such representations and
warranties expressly relate to an earlier specified date, in which case such
representations and warranties shall have been true and correct in all material
respects as of the date when made and (ii) such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof), and that no Event of Default
has occurred and is continuing.
8.This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.


-2-

--------------------------------------------------------------------------------




9.As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:
(a)    this Amendment, duly executed by Borrower;
(b)    payment of all Bank Expenses incurred through the date of this Amendment;
and
(c)    such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]


-3-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.
 
FIVE9, INC.
By:/s/ David Hill                                                     
Name: David Hill                                                   
Title: Vice President, Finance                               
 
CITY NATIONAL BANK, as Administrative Agent and a Lender
By: /s/ Alan Jepsen                                                  
Name: Alan Jepsen                                                  
Title: SVP                                                              
SILICON VALLEY BANK, as Lender
By: /s/ Charles Thor                                                
Name: Charles Thor                                                
Title: Director                                                        







[Signature Page to Second Amendment]